NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



RANDALL CHARLES PLACE,                  )
                                        )
              Appellant,                )
                                        )
v.                                      )    Case No. 2D18-4804
                                        )
SARA ELIZABETH HANLEY,                  )
individually and on behalf of C.E.P.,   )
                                        )
              Appellee.                 )
                                        )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Collier County; Elizabeth V. Krier,
Judge.

Susan J. Silverman, Sarasota, for
Appellant.

Nancy A. Hass of Nancy A. Hass,
P.A., Fort Lauderdale, for Appellee.


PER CURIAM.

              Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.